COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 VIANNEY ROBLES,                                  §
                                                                 No. 08-19-00225-CV
                       Appellant,                 §
                                                                   Appeal from the
 v.                                               §
                                                              County Court at Law No. 3
 AMY NICHOLS, KUBINSKI & NICHOLS,                 §
 P.C., ANDRES E. ALMANZAN,                                     of El Paso County, Texas
 MOUNCE, GREEN, MYERS, SAFI,                      §
 PAXSON, & GALATZAN, P.C., a/k/a                                (TC# 2019DCV1582)
 MOUNCE, GREEN, MYERS, SAFI,
 PAXSON, & GALATZAN, a Professional
 Corporation,

                       Appellees.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the judgment awarding attorney’s fees to Appellees and in that part of the judgment

imposing sanctions against Appellant. We therefore reverse the portions of the judgment awarding

attorney’s fees to Appellees and imposing sanctions against Appellant and remand this cause to

the trial court for further proceedings to determine the amount of attorney’s fees and sanctions to

be awarded. The judgment of the court below is otherwise affirmed, in accordance with the opinion

of this Court.

       We further order that costs of this Court are assessed against the party incurring same, and
that this decision shall be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF AUGUST, 2020.



                                              GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.
Rodriguez, J., dissenting




                                                  2